Per Curiam.
Although we think that it is probable that the right to maintain this appeal does not exist, yet in view of the conclusion at which we have arrived, and the fact that it involves the settlement of an estate, we have concluded to pass upon the merits. In determining the right of the surrogate to make the order appealed from, resort must be had to the will of Michael Duffy, for the purpose of ascertaining whether or not the same contains a general power of sale, or whether the real estate was expressly charged with the payment of debts, or whether the property is subject to a valid power of sale for the payment of debts. If such power existed or was given to the executors, then resort could not be had to a proceeding of this kind to sell the real estate for the payment of debts. We think, however, that not only is no such power as suggested given to the executors, but that, on the contrary, the right of the executors to sell for any purpose, except those specified in the will, (which does not include a right to sell for the purpose of paying debts,) is expressly excluded. The testator having limited the executors’ power to sell to a time subsequent to the happening of the event of the payment of the debts of himself and his brother, the construction sought for would result in the court giving a power of sale prior to the time fixed by the testator. The power of sale is not a mere naked power, but the whole real estate, after the payment of these debts, is devised to the executors for the purpose of sale and distribution among the legatees mentioned in the will. The order should be affirmed, with costs.